



COURT OF APPEAL FOR ONTARIO

CITATION:
Dean v. Kotsopoulos, 2012 ONCA 427

DATE: 20120620

DOCKET: C52563

Rosenberg and
   Feldman JJ.A. and Swinton J. (
ad hoc
)

BETWEEN

RONALD
   JAMES DEAN and 1083994 ONTARIO INC.

Appellants
     (Plaintiffs)

and

STEVE
   KOTSOPOULOS and TED’S RESTAURANT EAST YORK LIMITED

Respondents
     (Defendants



Eric Freedman, for the appellants

Alfred S. Schorr, for the respondents

Heard: January 20, 2012

Reasons Released: March 7, 2012

On appeal from the judgment of Justice Romain W. Pitt of the Superior Court of Justice, dated July 30, 2010

ADDENDUM

[1]

This addendum is issued to clarify paragraph 36 of the reasons in 2012
    ONCA 143.

[2]

The appellants are to have costs of the appeal fixed at $6,700,
    inclusive of disbursements and H.S.T.  Costs of the trial are payable to the
    appellants in an amount to be agreed upon or assessed.

[3]

The appellants are entitled to pre- and post-judgment interest in
    accordance with the
Courts of Justice Act
.

Signed:        M. Rosenberg J.A.

K. Feldman J.A.

K. Swinton J. (ad hoc)


